UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________

DANIEL J. VENTRICELLI,

                            Plaintiff,

v.                                                     1:19-CV-0230
                                                       (GTS/DJS)
WILLIAM F. NICKLIN; RIVERLIFE INVESTMENT
HOLDINGS LLC; MULTI-PACK HOLDINGS, LLC;
and LYNN E. GORGUZE,

                        Defendants.
__________________________________________

APPEARANCES:                                           OF COUNSEL:

BECKER GLYNN MUFFLY CHASSIN &                          ALEC P. OSTROW, ESQ.
HOSINSKI LLP
  Counsel for Plaintiff
299 Park Avenue, 16th Floor
New York, NY 10171

BAKER & HOSTETLER LLP                                  JORIAN ROSE, ESQ.
  Counsel for Defendants Nicklin & Riverlife           MICHELLE N. TANNEY, ESQ.
45 Rockefeller Plaza, 11th Floor
New York, NY 10111

POLSINELLI PC                                          JASON A. NAGI, ESQ.
  Counsel for Defendant Multi-Pack
600 Third Avenue, 42nd Floor
New York, NY 10016

HUGHES, HUBBARD & REED LLP                             DANIEL H. WEINER, ESQ.
Counsel for Defendant Gorguze
One Battery Park Plaza
New York, NY 10004

GLENN T. SUDDABY, Chief United States District Judge
                                    DECISION and ORDER

       Currently pending before the Court, in this action to set aside fraudulent conveyances

filed by Daniel J. Ventricelli (“Plaintiff”) against William F. Nicklin (“Defendant Nicklin”),

Riverlife Investment Holdings LLC (“Defendant Riverlife”), Multi-Pack Holdings LLC

(“Defendant Multi-Pack”), and Lynn E. Gorguze (“Defendant Gorguze”), are Defendant

Gorguze’s motion to remand and Defendant Riverlife’s motion to transfer venue to the Southern

District of New York. (Dkt. No. 25; Dkt. No. 30.) For the reasons set forth below, Defendant

Gorzue’s motion to remand is denied and Defendant Riverlife’s motion to transfer venue is

granted.

I.     RELEVANT BACKGROUND

       A.      Relevant Procedural Background

       On September 13, 2017, C.L. King & Associates, Inc. (“C.L. King”) filed a Complaint in

the Supreme Court of New York, Albany County, against Defendants Nicklin, Riverlife, Multi-

Pack, and Gorguze (both in her individual capacity and as Trustee of the Lynn. E. Gorguze

Separate Property Trust and the Vincent & Gloria Gorguze Trust). (Dkt. No. 1-1.) C.L. King

also filed seven separate lawsuits against various members of Defendant Nicklin’s family. (Case

Nos. 1:19-cv-0229, 1:19-cv-0234, 1:19-cv-0243, 1:19-cv-0244, 1:19-cv-0245, 1:19-cv-0248,

1:19-cv-0250.) In October 2018, Defendants Gorguze and Multi-Pack each filed a motion to

dismiss for lack of personal jurisdiction in the New York State Supreme Court, Albany County.1


       1
               The Court does not analyze the merits of the two above-referenced motions to
dismiss for lack of personal jurisdiction because they were not refiled in this Court in accordance
with the District’s Local Rules of Practice, as required by Local Rule 81.3. In any event, no party
has argued for such consideration in the immediate action. “Although common to resolve
challenges to personal jurisdiction before addressing motions to transfer venue . . . it is not

                                                 2
(Dkt. No. 1-9; Dkt. No. 40, at 6.)

       On January 18, 2019, Defendant Nicklin filed a voluntary Chapter 7 petition in the United

States Bankruptcy Court for the Southern District of New York, Bankruptcy Petition No. 19-

35092. (Dkt. No. 41, at ¶ 7 [Weiner Affidavit].) On February 21, 2019, Daniel J. Ventricelli

(“Plaintiff”) was elected to serve as Trustee of the Estate at Defendant Nicklin’s Section 341

creditor meeting. (Dkt. No. 46, at 2.)

       On February 19, 2019, Defendant Riverlife filed a notice of removal pursuant to 28

U.S.C. §§ 1334, 1446, and 1452. (Dkt. No. 1.) In its Notice of Removal, Defendant Riverlife

indicated that it would move to transfer venue to the Southern District of New York, the location

of Defendant Nicklin’s Chapter 7 bankruptcy proceeding. (Dkt. No. 1, at ¶ 13.)

       On March 21, 2019, Defendant Gorguze filed a motion to remand this action back to the

Supreme Court of New York, Albany County. (Dkt. No. 25.) On June 7, 2019, Defendant

Riverlife filed a motion to transfer venue to the Southern District of New York, pursuant to 28

U.S.C. § 1404(a). (Dkt. No. 30.) On September 13, 2019, Plaintiff submitted a reply to both

motions, in which he consented to Defendant Riverlife’s motion to transfer venue to the Southern

District of New York, and opposed Defendant Gorguze’s motion to remand this action to the

New York Supreme Court, Albany County. (Dkt. No. 39.)




required that courts do so.” Everlast World’s Boxing Headquarters Corp. v. Ringside, Inc., 928
F. Supp. 2d 735, 741 (S.D.N.Y. 2013) (citations omitted). Courts have the power to transfer a
case, even if the transferring court does not have personal jurisdiction over the parties “and
whether or not venue is proper” in the district, provided that the transfer is in the interest of
justice. Volk Corp. v. Art-Pak Clip Art Serv., 432 F. Supp. 1179, 1181 (S.D.N.Y 1977);
Goldlawr, Inc. v. Heiman, 369 U.S. 463, 465 (1962); 28 U.S.C. 1406.

                                                3
       A.      Defendant Gorguze’s Motion to Remand

               1.     Summary of Defendant Gorguze’s Arguments

       Generally, in her motion to remand, Defendant Gorguze asserts two arguments. (Dkt. No.

25-2.) First, Defendant Gorguze argues that remand is both required and appropriate under the

doctrine of mandatory abstention because all of the requisite factors are met. (Dkt. No. 25-2, at

4-6.) In the alternative, Defendant Gorguze argues that the Court should remand this action

under the doctrines of permissive abstention and equitable remand. (Dkt. No. 25-2, at 6-10.)

               2.     Summary of Defendant Riverlife’s Response

       Generally, in response to Defendant Gorguze’s motion, Defendant Riverlife asserts two

arguments. (Dkt. No. 35.) First, Defendant Rivelife argues that Defendant Gorguze fails to meet

the elements for mandatory abstention because Defendant Gorguze cannot establish that this

matter would be “timely adjudicated” in state court. (Dkt. No. 35, at 10-14.) Second, Defendant

Riverlife argues that Defendant Gorguze’s permissive abstention and equitable remand

arguments are meritless because Defendant Gorguze offers no compelling reason for permissive

abstention. (Dkt. No. 35, at 14-17.) Defendant Riverlife offers a similar explanation regarding

the doctrine of equitable remand. (Dkt. No. 35, at 14-17.)

               3.     Summary of Defendant Gorguze’s Reply

       Generally, in reply to Defendant Riverlife’s opposition, Defendant Gorguze asserts that

the first five factors for mandatory abstention are undisputed, and that the New York State

Supreme Court can timely adjudicate the immediate action. (Dkt. No. 43, at 5-11.) In the

alternative, Defendant Gorguze reiterates her argument that the Court should apply the doctrines

of permissive abstention and equitable remand in the interest of justice. (Dkt. No. 43, at 11-15.)


                                                 4
        B.       Defendant Riverlife’s Motion to Transfer Venue

                 1.    Summary of Defendant Riverlife’s Arguments2

        Generally, in its motion to transfer venue, Defendant Riverlife argues that this action

could have been originally filed in the Southern District of New York because all Defendants

reside in New York State and the interests of justice, as well as the convenience of the parties and

witnesses, weigh in favor of transferring venue to the Southern District of New York. (Dkt. No.

30-1, at 5-9.)

                 2.    Summary of Defendant Gorguze’s Arguments

        Generally, in its opposition to Defendant Riverlife’s motion to transfer venue, Defendant

Gorguze argues that this action could not have originally been filed in the Southern District of

New York because not all Defendants in fact reside in New York State, and that the interests of

justice weigh against transferring venue. (Dkt. No. 40, at 8-13.) Defendant Gorguze emphasizes

the fact that multiple Defendants are domiciled outside of New York State and argues that the

conveyances pursuant to a settlement agreement to non-family members are not related to the

alleged fraudulent conveyances at issue in this action. (Dkt. No. 40, at 13.)

                 3.    Summary of Defendant Riverlife’s Reply

        Generally, in its reply memorandum of law, Defendant Riverlife reiterates its argument

that the interest of justice favors transferring venue to the Southern District of New York. (Dkt.

No. 42, at 7-10.) Additionally, Defendant Riverlife argues that the Court has original jurisdiction

over this matter. (Dkt. No. 42, at 5-6.)



        2
               Defendant Riverlife is respectfully reminded that, pursuant to the Court’s Local
Rules of Practice, memoranda of law must contain a table of contents. N.D.N.Y L.R. 7.1(a)(1).

                                                 5
II.    GOVERNING LEGAL STANDARDS

       A.      Legal Standard Governing Motions to Remand

       “A motion to remand the case on the basis of any defect other than lack of subject matter

jurisdiction must be made within 30 days after the filing of the notice of removal under 1446(a).”

28 U.S.C. § 1447(c).

            Upon timely motion of a party in a proceeding based upon a State law
            claim or State law cause of action, related to a case under title 11 but not
            arising under title 11 or arising in a case under title 11, with respect to
            which an action could not have been commenced in a court of the United
            States absent jurisdiction under this section, the district court shall abstain
            from hearing such proceeding if an action is commenced, and can be
            timely adjudicated, in a State forum of appropriate jurisdiction.3

28 U.S.C. § 1334(c)(2) (emphasis added).

       B.      Legal Standard Governing Motions to Transfer Venue

       An action can only be brought in “(1) a judicial district where any defendant resides, if all

defendants reside in the same State, [or] (2) a judicial district in which a substantial part of the

events or omissions giving rise to the claim occurred, or a substantial part of property that is the


       3
                Section 1334(b) of Title 28 of the United States Code “provides for federal
jurisdiction over proceedings ‘arising under title 11 or arising in or related to a case under title
11.’” Bevilacqua v. Bevilacqua, 208 B.R. 11, 14 (Bankr. E.D.N.Y. 1997). “Transfer of venue
for a non-core proceedings is governed by 28 U.S.C. § 1404(a).” ICICI Bank Ltd. v. Essar
Global Fund Ltd., 565 B.R. 241, 248 (Bankr. S.D.N.Y. 2017) (citations omitted). A proceeding
“can be considered core ‘if either (1) the type of proceeding is unique to or uniquely affected by
the bankruptcy proceeding, or (2) the proceeding directly affects a core bankruptcy function.’”
ICICI Bank Ltd., 565 B.R. at 249 (quoting Universal Oil Ltd. v. Allfirst Bank [In re Millenium
Seacarriers, Inc.], 419 F.3d 83, 97 [2d Cir. 2005]). Meanwhile, a proceeding is considered “non-
core” if it “does not depend on bankruptcy laws for its existence and . . . could proceed in a court
that lacks federal bankruptcy jurisdiction. ICICI Bank, 565 B.R. at 249 (quoting DeWitt Rehab &
Nursing Ctr., Inc. v. Columbia Cas. Co., 464 B.R. 587, 591 [S.D.N.Y.]). In this case, no party
has argued that the underlying dispute is “related” to Defendant Nicklin’s Chapter 7 bankruptcy
action. (Dkt No. 25-2; Dkt. No. 35.) Accordingly, the Court will treat the immediate action as a
non-core proceeding for the purpose of the motions at issue.

                                                   6
subject of the action is situated . . . .” 28 U.S.C. § 1391. When a plaintiff’s choice of venue is

improper, a district court may sua sponte transfer the case in the interest of justice and for the

convenience of the parties and witnesses. See 28 U.S.C. § 1406(a) (“The district court of a

district in which is filed a case laying venue in the wrong division or district shall dismiss, or if it

be in the interest of justice, transfer such case to any district or division in which it could have

been brought.”); Concession Consultants, Inc. v. Mirisch, 355 F.2d 369, 371 n.3 (2d Cir. 1966)

(noting that § 1406(a) allows the district judge to dismiss the case or transfer venue sua sponte,

even when venue is improper); Lead Indus. Assoc. v. Occupational Safety & Health Admin., 610

F.2d 70, 79 n.17 (2d Cir. 1979) (“The broad language of 28 U.S.C. § 1404(a) would seem to

permit a court to order transfer [s]ua sponte . . . .”); Flaherty v. All Hampton Limousine. Inc., 01-

CV-9939, 2002 WL 1891212, at *3 (S.D.N.Y. Aug. 16, 2002). “The purpose of [transferring

venue] ‘is to prevent the ‘waste of time, energy and money’ and ‘to protect litigants, witnesses

and the public against unnecessary inconvenience and expense.’” Flaherty, 2002 U.S. Dist.

LEXIS 15171, at *3.

III.    ANALYSIS

        The Court will decide Defendant Gorguze’s motion to remand before turning to

Defendant Riverlife’s motion to transfer venue, because, setting aside its aversion to transferring

undecided motions to other district courts, the Court finds it improper to decide a motion to

transfer a case over which it should abstain from exercising jurisdiction.

        A.      Whether Defendant Gorguze’s Motion to Remand Should Be Granted
                Because Abstention Is Appropriate

        After carefully considering the matter, the Court answers this question in the negative for



                                                   7
the reasons stated below.

         Under 28 U.S.C. § 1452(a), any party to a state court civil action may remove a claim or

cause of action to the local district court provided that the claim or cause of action meets the

jurisdictional requirements of 28 U.S.C. § 1334. 28 U.S.C. § 1452(a). Federal district courts

have “original but not exclusive jurisdiction of all civil proceedings arising under title 11, or

arising in or related to cases under title 11.” 28 U.S.C. § 1334(b). Litigation is “related to” “a

pending bankruptcy proceeding [if] its outcome might have any ‘conceivable effect’ on the

bankrupt estate.” In re Cuyahoga Equip. Corp., 980 F.2d 110, 114 (2d Cir. 1992). In general,

the proponent of federal subject-matter jurisdiction has the burden of establishing that

jurisdiction applies to a removed action. Blockbuster, Inc. v. Galeno, 472 F.3d 53, 56-58 (2d Cir.

2006).

                1.     Mandatory Abstention

         The party moving for remand under a mandatory abstention theory bears the burden of

“demonstrating that all statutory requirements have been satisfied, and [the moving party] must

offer some proof to support its assertions.” Marah Wood Productions, LLC, v. Jones, 534 B.R.

465, 475 (Bankr. Conn. 2015) (citing Parmalat Capital Fin. Ltd. v. Bank of Am. Corp., 639 F.3d

572, 580-82 [2d Cir. 2011] [“Parmalat 1”]). To determine whether abstention is required, courts

consider the following six factors:

            (1) [whether] the motion to abstain was timely; (2) [whether] the action is
            based on a state law claim; (3) [whether] the action is related to but not
            arising in a bankruptcy case or arising under the Bankruptcy Code; (4)
            [whether] Section 1334 provides the sole basis for federal jurisdiction; (5)
            [whether] an action is commenced in state court; and (6) [whether] . . . the
            action can be timely adjudicated in state court.



                                                  8
In re Refco, Inc. Secs. Litig., 628 F. Supp.2d 432, 445 (S.D.N.Y. 2008) (internal quotation marks

omitted). Whether an action can be “timely adjudicated” in state court is determined by

evaluating the following four factors:

           (1) the backlog of the state court’s calendar relative to the federal court’s
           calendar; (2) the complexity of the issues presented and the respective
           expertise of each forum; (3) the status of the title 11 bankruptcy
           proceeding to which the state law claims are related; and (4) whether the
           state court proceeding would prolong the administration or liquidation of
           the [bankruptcy] estate.

Parmalat 1, 639 F.3d at 580. When analyzing the “timely adjudicated” factor, courts “have

placed the burden of proof on the party opposing remand.” In re AOG Entm’t, Inc., 569 B.R.

563, 573 (Bankr. S.D.N.Y. 2017) (emphasis in original).

       In this case, the Court finds that the backlog-of-the-state-court’s-calendar factor weighs

slightly against remand.4 Defendant Riverlife failed to present any evidence to support its

opposition to timely adjudication in state court. (Dkt. No. 35, at 12-14.) However, the Court

recognizes that, at the very least, there will be an additional delay because Plaintiff replaced C.L.

King as the named party in this action, which would require the refiling of new motions before

the state court. Parmalat Capital Fin. Ltd. v. Bank of Am. Corp, 671, F.3d 261, 267 (2d Cir.

2012) (“Parmalat 2”). This delay slightly undercuts the state court’s ability to timely adjudicate

this matter. Accordingly, despite Defendant Riverlife’s failure to address the state court’s

calendar backlog in its entirety, this factor weighs slightly against remanding this action to state


       4
                Neither Defendant Riverlife nor Plaintiff disputes the first five factors required for
mandatory abstention. (Dkt. No. 35, at 10-14; Dkt. No. 39.) Instead, Defendant Riverlife argues
that mandatory abstention is not appropriate because the immediate action could not be “timely
adjudicated” in state court. (Dkt. No. 35, at 10-14.) Therefore, the Court will accept the first
five factors required for mandatory abstention for the purpose of this motion and will only
analyze the “timely adjudicated” factor.

                                                  9
court.

         Second, the Court finds that the complexity of the issues presented and the expertise of

each forum weighs slightly in favor of remanding the action to state court. “Absent contrary

evidence, a federal court must presume that a state court will operate efficiently and effectively in

adjudicating the matters before it.” In re AOG Entm’t, Inc., 569 B.R. 563, 573 (Bankr. S.D.N.Y.

2017). In its opposition to the motion to remand, Defendant Riverlife argues that Plaintiff has

succeeded C.L. King’s interests in the lawsuit, and the action was still in its initial stages when

removed. Defendant Riverlife again fails to address why state court is not the proper forum to

apply New York law, or how federal courts have a greater expertise in bankruptcy-related cases.

(Dkt. No. 35, at 10-14.) However, the Court notes that federal courts routinely hear bankruptcy

proceedings as well as non-core proceedings. 28 U.S.C. §§ 1334, 1452. Therefore, this factor

weighs slightly in favor of remanding this action to state court.

         The third factor, the “status of the title 11 bankruptcy proceeding to which the state law

claims are related,” weighs against remand. Courts interpreting the phrase “timely adjudication”

“have focused on whether allowing an action to proceed in state court will have any unfavorable

effect on the administration of the bankruptcy case.” In re New 118th LLC, 396 B.R. 885, 890

(Bankr. S.D.N.Y. 2008) (quoting In re Midgard Corp, 204 B.R. 764, 778 [10th Cir. 1997]).

            [A] trustee in a chapter 11 reorganization may require expeditious
            resolution of the state law claims in order to determine what resources are
            available to fund the chapter 11 reorganization. For this reason, courts
            have found that what might be timely in the Chapter 7 context is not
            necessarily timely in Chapter 11 cases where time is of the essence.

Parmalat 1, 639 F.3d at 581. Although Chapter 7 proceedings do not necessarily require state

court claims to be resolved first, a “court may, however, find that a particular . . . proceeding


                                                  10
does create a need for urgency among the litigants in the state law proceeding.” Id. at 581 n.9.

       In this case, the immediate action is related to Defendant Nicklin’s Chapter 7 proceeding

because it may have a conceivable effect on the estate. In re New 118th LLC, 396 B.R. at 890.

On the record before this Court, Plaintiff has not submitted a confirmed liquidating plan in

Defendant Nicklin’s Chapter 7 bankruptcy proceeding, presumably because Plaintiff is awaiting

the Court’s decision. Although Chapter 7 bankruptcy proceedings do not ordinarily require the

same expeditious resolution as a Chapter 11 bankruptcy proceeding, the Court concludes that the

immediate action needs to be resolved quickly to avoid prolonging the administration of

Defendant Nicklin’s estate. Accordingly, the third factor weighs against remand.

       Finally, the fourth factor, “whether a state court proceeding would prolong the

administration or liquidation of the bankruptcy estate” weighs slightly against remand. In a

Chapter 7 proceeding there is no administrative urgency or plan of reorganization to facilitate and

timely adjudication can be weighed relatively lightly.” Parmalat 2, 671 F.3d at 268-69 (quoting

In re Leco Enters., Inc., 144 B.R. 244, 251 [S.D.N.Y. 1992]). However, the issue is whether

abstention “unduly prolong[s] the administration of the estate.” Parmalat 1, 639 F.3d at 58.

       In this case, abstention would unduly prolong the administration of the estate for two

reasons. First, Plaintiff opposes Defendant Gorguze’s motion to remand. (Dkt. No. 39.)

Second, remanding this action to state court would lead to repetitious discovery and parallel

adjudication of common issues because Defendant Nicklin and Plaintiff are involved in eight

other related actions in federal court, including Defendant Nicklin’s Chapter 7 bankruptcy

proceeding. Although Defendant Gorguze argues that the immediate action and the other related

actions arise from wholly different transactions, no discovery has taken place to date to confirm


                                                11
Defendant Gorguze’s speculative position. (Dkt. No. 35, at 13.) Furthermore, although

Defendant Gorguze argues that the state court entered a detailed decision in this matter, the state

court’s decision was a five-page opinion rejecting Defendant Nicklin and Riverlife’s motion to

dismiss; neither Defendant Gorguze nor Defendant Multi-Pack was the subject of the state

court’s decision. (Dkt. No. 1-13.) In fact, the state court did not have the opportunity to rule on

Defendant Gorguze’s motion to dismiss for lack of personal jurisdiction because this action was

removed to federal court approximately five-months after the motion was filed. With the suit in

its infancy, coupled with Plaintiff’s opposition to remand, the Court concludes that the

administration of Defendant Nicklin’s estate would be unduly prolonged by remanding this

action.

          Based on its analysis of the four above-discussed factors, the Court concludes that

mandatory abstention is not appropriate in this case. Accordingly, Plaintiff’s motion for remand

is denied under the mandatory abstention doctrine.

                  2.      Permissive Abstention and Equitable Remand

          A district court may also abstain “in the interest of justice, or in the interest of comity

with State courts or respect for State law . . . from hearing a particular proceeding arising under

title 11 or arising in or related to a case under title 11.” 28 U.S.C. § 1334(c)(1). “As the

permissive abstention and equitable remand factors overlap significantly, the Court analyzes

them together.” Keybank Nat’l Ass’n v. Franklin Advisers, Inc., 600 B.R. 214, 233 (S.D.N.Y.

2019) (citing In re WorldCom, Inc. Sec. Litig., 293 B.R. 308, 344 [S.D.N.Y. 2003] [“The

equitable remand analysis . . . is essentially the same as the Section 1334(c)(1) abstention

analysis.”]). In this case, both parties analyze the following seven factors:


                                                    12
           (1) the effect of the efficient administration of the bankruptcy estate; (2)
           the extent to which issues of state law predominate; (3) the difficulty or
           unsettled nature of the applicable state law; (4) comity; (5) the degree of
           relatedness or remoteness of the proceeding to the main bankruptcy case;
           (6) the existence of the right to a jury trial; and (7) prejudice to the
           involuntarily removed defendants.

In re Residential Capital, LLC, 519 B.R. 890, 903 (Bankr. S.D.N.Y. 2014).5 “Federal courts

should be sparing in their exercise of discretionary abstention” under 28 U.S.C. § 1334(c)(1). In

re Texaco Inc., 182 B.R. 937, 946-47 (Bankr. S.D.N.Y. 1995).

       In this case, the Court finds that the first factor (i.e., the effect on the efficient

administration of the bankruptcy estate) weighs against remand. Generally, evidence relevant to

the first factor includes (a) whether allowing the removed claim to proceed in the state court

action would have a significant impact upon the administration of bankruptcy estate,6 or interfere

with the bankruptcy proceeding,7 (b) the extent there might be any delay in the action due to


       5
                Generally, district courts in this Circuit consider twelve factors in deciding
whether to abstain pursuant to 28 U.S.C. § 1334(c)(1): “(1) the effect or lack thereof on the
efficient administration of the estate if a Court recommends abstention, (2) the extent to which
state law issues predominate over bankruptcy issues, (3) the difficulty or unsettled nature of the
applicable state law, (4) the presence of a related proceeding commenced in state court or other
nonbankruptcy court, (5) the jurisdictional basis, if any, other than 28 U.S.C. § 1334, (6) the
degree of relatedness or remoteness of the proceeding to the main bankruptcy case, (7) the
substance rather than form of an asserted core proceeding, (8) the feasibility of severing state law
claims from core bankruptcy matters to allow judgments to be entered in state court with
enforcement left to the bankruptcy court, (9) the burden [on] the court's docket, (10) the
likelihood that the commencement of the proceeding in a bankruptcy court involves forum
shopping by one of the parties, (11) the existence of a right to a jury trial, and (12) the presence
in the proceeding of nondebtor parties.” In re WorldCom, Inc. Sec. Litig., 293 B.R. 308, 332
(S.D.N.Y. 2003) (internal quotation marks omitted). However, because both parties assert
arguments regarding only seven factors, the Court will limit its analysis to the contested factors.
(Dkt. No. 25-2, at 10-13; Dkt. No. 35, at 14-17; Dkt. No. 43, at 11-15.)
       6
               In re 47-49 Charles Street, Inc., 211 B.R. 5, 7 (S.D.N.Y. 1997)
       7
               Shiboleth v. Yerushalmi, 412 B.R. 113, 117 (S.D.N.Y. 2009).

                                                   13
congestion on the bankruptcy court’s docket,8 and (c) whether the bankruptcy court possesses

less expertise and familiarity with the case than does the state court.9 Here, as pointed out by

Defendant Gorguze, “it is the Chapter 7 trustee–not [Defendant Riverlife]–that decides whether

the claims asserted in the [a]ction are merited and worth pursuing in the bankruptcy proceeding

for the benefit of [Defendant] Nicklin’s creditors.” (Dkt. No. 25-2, at 11.) As previously

discussed, Plaintiff, the Chapter 7 trustee, opposes Defendant Gorguze’s motion to remand “for

substantially the same reasons as those set forth in the opposition filed by [Defendant Riverlife] .

. . .” (Dkt. No. 39, at ¶ 4.) Furthermore, forcing Plaintiff to appear in multiple jurisdictions

would not promote the efficient administration of the bankruptcy estate, particularly in light of

the potential to coordinate discovery in all related actions. Accordingly, the Court concludes that

this action, together with the seven other removed cases pending before the Court, could have a

significant impact on the administration of the bankruptcy estate and interfere with the

bankruptcy proceeding.

         The Court finds that the second and third factors (i.e., the extent to which issues of state

law predominate, and the difficulty or unsettled nature of the applicable state law) weigh against

remand. Generally, evidence relevant to the second and third factors includes the following: (a)

the extent to which any non-state-law claims are present in the action,10 (b) whether the state law




         8
                In re Montague Pipeline Tech. Corp., 209 B.R. 295, 300 (Bankr. E.D.N.Y. 1997).
         9
                In re 9281 Shore Road Owners Corp., 214 B.R. 676, 696 (Bankr. E.D.N.Y. 1997).
         10
                In re Montague Pipeline Tech. Corp., 209 B.R. 295, 300-01 (Bankr. E.D.N.Y.
1997).

                                                  14
is particularly complex or its application requires special expertise,11 (c) whether the state court is

more familiar with the case because it had been involved in it for a significant period of time,12

and (d) whether the state court is well suited to efficiently adjudicate the matter.13 Here,

Defendant Gorguze has provided no support for her claim that the removed action is unsettled,

particularly unusual, or unfamiliar to the Court. Although the Complaint’s causes of action are

based solely on New York State law, a “constructive fraudulent conveyance action brought by a

trustee . . . under Section 544 is a claim arising under federal law.” In re Tribune Co. Fraudulent

Conveyance Litig., 818 F.3d 98, 111 (2d Cir. 2016.) Moreover, Defendant Gorguze does not cite

to any case law or issue in the record in support of her claim that state law issues predominate

federal or bankruptcy law, nor does she explain how the immediate action is unrelated to

Defendant Nicklin’s Chapter 7 bankruptcy proceeding.14 Furthermore, the state court has not

been involved in this action since it was removed from state court approximately twelve months



       11
               In re Montague Pipeline Tech. Corp., 209 B.R. 295, 301 (Bankr. E.D.N.Y. 1997).
       12
                See In re Montague Pipeline Tech. Corp., 209 B.R. 295, 302 (Bankr. E.D.N.Y.
1997) (finding state court more familiar because it had been intimately involved in arbitration for
more than a year); Shiboleth v. Yerushalmi, 412 B.R. 113, 117-18 (S.D.N.Y. 2009) (finding state
court more familiar because had it conducted hearings and examined records for more than two
years); cf. Rahl v. Bande, 316 B.R. 127, 118 (S.D.N.Y. 2004) (finding that judicial economy
favored remand because state court special referee had been involved in case for more than two-
and-a-half years).
       13
               In re 47-49 Charles Street, Inc., 211 B.R. 5, 7 (S.D.N.Y. 1997); In re Montague
Pipeline Tech. Corp., 209 B.R. 295, 300-01 (Bankr. E.D.N.Y. 1997).
       14
                There “is a strong policy favoring the litigation of related claims in the same
tribunal in order that pretrial discovery can be conducted more efficiently, duplicitous litigation
can be avoided, thereby saving time and expense for both parties and witnesses, and inconsistent
results can be avoided.” Liberty Mut. Ins. Co., v. Fairbanks Co., 17 F. Supp. 3d 385, 397
(S.D.N.Y. 2014) (quoting Wyndham Assocs. v. Bintliff, 398 F.2d 614, 619 [2d Cir. 1968]).

                                                  15
ago, has not overseen the completion of discovery, and has not deemed the case ready for trial.

For all of these reasons, the Court finds that the second and third factors weigh against remand.

         The Court finds that the fourth factor (i.e., comity) is neutral, weighing in favor of

remand as much as it weighs against remand (because considerations of comity to the state court

exist as much as do considerations of comity to the bankruptcy court).15

         The Court finds that the fifth factor (i.e., the degree of relatedness or remoteness of the

proceeding to the main bankruptcy case) is neutral, weighing as much in favor of remand as it

weighs against remand. Evidence relevant to the fifth factor includes (a) whether the state court

proceeding had arisen a significant length of time before the date of the bankruptcy petition,16

and (b) whether the state court action is the “focal point” of the bankruptcy proceeding.17 Here,

the state court proceeding was commenced on September 15, 2017, nearly seventeen months

before the Plaintiff was elected to serve as trustee on February 21, 2019. However, the Court

imagines that potential adverse judgments in actions like the state court proceeding below played

a significant role in Defendant Nicklin’s debtors’ filing of their bankruptcy petition. Because

these facts essentially negate each other, the Court finds this factor to be, by and large, neutral.

         The Court finds that the sixth factor (i.e., the existence of a right to a jury trial) is neutral,

weighing in favor as remand as much as it weighs against remand (because neither party focuses


         15
              See LMRT Assoc., LC v. MB Airmont Farms, LLC, 447 B.R. 470, 474 (E.D.Va.
2011) (considering comity to bankruptcy court as factor).
         16
               See Shiboleth v. Yerushalmi, 412 B.R. 113, 116-17 (S.D.N.Y. 2009) (finding that
the degree of relatedness or remoteness of the state court proceeding to the bankruptcy
proceeding was minimal where prior had arisen two years before latter).
         17
                 In re Montague Pipeline Techn. Corp., 209 B.R. 295, 302 (Bankr. E.D.N.Y.
1997).

                                                    16
on this factor, and Plaintiffs’ right to a jury trial would in all likelihood be honored in federal

court).

          The Court finds that the seventh factor (i.e., prejudice to the party involuntarily removed

from state court) weighs strongly against remand. Generally, evidence relevant to the seventh

factor includes (a) whether actions have already been taken in the state court proceeding,18 and

(b) whether retention of jurisdiction by federal court would result in significant, prejudicial delay

in matter that could be resolved in an expeditious manner in the state court forum.19 Here, as

stated above, the state court proceeding was in its infancy before being removed to federal court

(issuing one five-page decision denying Defendant Nicklin and Riverlife’s motion to dismiss for

failure to state a claim). Although Defendants Gorguze and Multi-Pack filed a motion to dismiss

for lack of personal jurisdiction, the proceeding was removed before the state court issued a

decision. The Court notes that Defendant Riverlife does not contest the existence of prejudice;

rather, it merely tries to diminish it by arguing that Plaintiff could have brought the immediate

proceeding in the Southern District of New York. (Dkt. No. 35, at 16.). The Court rejects this

argument as unconvincing because Defendant Riverlife offers no evidence as to how this

proceeding could have been brought in the Southern District. However, Defendant Gorguze fails

to address how she would be significantly prejudiced by the Court retaining jurisdiction in this

matter. Accordingly, the Court concludes that the seventh factor weighs strongly against remand.

          The Court finds that the eighth, ninth, tenth and eleventh factors (i.e., whether judicial



          18
                 In re 9281 Shore Road Owners Corp., 214 B.R. 676, 697 (Bankr. E.D.N.Y. 1997).
          19
                 In re Montague Pipeline Techn. Corp., 209 B.R. 295, 302-03 (Bankr. E.D.N.Y.
1997).

                                                   17
economy would be served by equitable remand, whether 28 U.S.C. § 1334[b] is the sole basis for

exercising federal jurisdiction, whether the proceeding involves non-debtors, and the likelihood

that the proceeding was removed to federal court because of forum-shopping) are neutral. The

New York Supreme Court would not be able to more economically decide this proceeding due to

Plaintiff’s consent to the removal and transfer of the seven related cases, Section 1334(b) is

indeed the sole basis for exercising federal jurisdiction over this proceeding, this proceeding

involves a non-debtor, and Defendants have conceded they removed this proceeding in the effort

to transfer venue to the Southern District of New York.

       In sum, the first, second and third factors weigh slightly against remand; the seventh

factor weighs strongly against remand; and the fourth, fifth sixth, eighth, ninth, tenth and

eleventh factors are neutral. Balancing these factors, the Court finds that equitable remand is not

appropriate under 28 U.S.C. § 1452(b). In the alternative, the Court finds that permissible

abstention is not appropriate under 28 U.S.C. § 1334(c) for essentially the same reasons.

       Accordingly, Defendant Gorguze’s motion to remand is also denied under the equitable

remand and permissive abstention doctrines.

       B.      Whether Defendant Riverlife’s Motion to Transfer Venue Should Be
               Granted

       After carefully considering the matter, the Court answers this question in the affirmative

for the reasons stated below.

       When considering whether to transfer a case, a district court must conduct “a two-part

test: (1) whether the action to be transferred might have been brought in the transferee venue; and

(2) whether the balance of convenience and justice favors transfer.” Advanced Fiber Tech. Trust



                                                 18
v. J & L Fiber Serv. Inc., 07-CV-1191, 2008 WL 4890377, at *1 (N.D.N.Y. Nov. 12, 2008)

(Homer, J.) (citation omitted); Everlast World’s Boxing Headquarters Corp. v. Ringside, Inc.,

928 F. Supp. 2d 735, 741 (S.D.N.Y. 2013). The party moving to transfer venue bears the burden

of showing by clear and convincing evidence that transfer is warranted. N.Y. Marine & Gen. Ins.

Co. v. Lafarge N. Am., Inc., 599 F.3d 102, 114 (2d Cir. 2010). Whether to dismiss or transfer a

case lies within the sound discretion of the court. D.H. Blair & Co., Inc. v. Gottdiener, 462 F.3d

95, 105 (2d Cir. 2006); In re Bennett Funding Group, Inc., 259 B.R. 243, 248 (N.D.N.Y. 2001)

(Kahn, J.).

               1.      Whether the Action Could Have Been Brought in the Southern
                       District of New York

       The parties first dispute that the Southern District of New York is a district where the

action could have been brought. In support of its conclusory argument, Defendant Riverlife

baldly asserts that this action could have been brought in the Southern District of New York

because all Defendants are residents of New York State. However, Defendant Riverlife’s

position is meritless. C.L. King’s Complaint expressly alleges that Defendant Multi-Pack is “a

foreign limited liability corporation registered in the State of Delaware with a principal place of

business located in Wilmington, Delaware,” and that Defendant Gorguze “is an individual and

resides in La Jolla, California.” (Dkt. No. 1-1, at ¶¶ 14-16.) Accordingly, Defendant Riverlife’s

position is contrary to the factual allegations of the Complaint. Moreover, Defendant Riverlife

has failed to adduce admissible evidence in support of its position. Therefore, Defendant

Riverlife is unable to establish venue is proper under 28 U.S.C. § 1391(b)(1).

       Nevertheless, venue can also exist in “a judicial district in which a substantial part of the



                                                 19
events or omissions giving rise to the claim occurred, or a substantial part of property that is the

subject of the action is situated.” 28 U.S.C. 1391(b)(2). To determine whether venue is

appropriate under 28 U.S.C. 1391(b)(2), courts must “1) identify the nature of the claims and the

alleged acts or omissions giving rise to the claims, and 2) determine whether a substantial part of

the acts or omissions occurred in the district where the suit was filed.” Cold Spring Harbor Lab.

v. Ropes & Gray LLP, 762 F. Supp. 2d 543, 553 (E.D.N.Y. 2011).

                       a.      Nature of Claims

       Here, C.L. King’s Complaint asserts causes of action centered around Defendant

Nicklin’s fraudulent conveyances, both personally and through entities controlled by Defendant

Nicklin, in an attempt to frustrate C.L. King’s ability to recover an arbitration award. (Dkt. No.

1-1, at ¶¶ 1-3.) On March 3, 2017, the Hon. Eileen Bransten, Supreme Court of the State of New

York, County of New York, confirmed the arbitration award, and subsequently entered judgment

against Defendant Nicklin. (Dkt. No. 1-1, at ¶¶ 4-5.) Additionally, C.L. King asserts that

Defendant Nicklin engaged in several fraudulent transfers, conveyances, and business

transactions with Defendant Multi-Pack, Defendant Riverlife, and Defendant Gorguze before and

during the course of the arbitration proceeding against him. (Dkt. No. 1-1, at ¶ 6.)

                       b.      Substantial Part of Events

       “‘Substantiality’ for venue purposes is more a qualitative than quantitative inquiry,

determined by assessing the overall nature of the plaintiff’s claims and the nature of the specific

events or omissions in the forum, and not by simply adding up the number of contacts.”

Blauschild v. Tudor, 31 F. Supp. 3d 527, 531 (E.D.N.Y. 2014) (quoting Cold Spring Harbor

Lab., 762 F. Supp. 2d at 553). The Second Circuit has cautioned courts to construe the venue


                                                 20
statute strictly. Blakley v. Lew, 607 F. App’x 15, 17 (2d Cir. 2015) (citing Gulf Ins. Co. v.

Glasbrenner, 417 F.3d 353, 357 [2d Cir. 2005]). “That means for venue to be proper, significant

events or omissions material to the plaintiff’s claim must have occurred in the district in

question.” Blakley, 607 F. App’x at 17 (emphasis in original). “When material acts or omissions

within the forum bear a close nexus to the claims, they are properly deemed ‘significant’ and,

thus, substantial, but when a close nexus is lacking, so too is the substantiality necessary to

support venue.” Daniel v. Am. Bd. of Emergency Med., 428 F.3d 408, 433 (2d Cir. 2005). “Only

the events that directly give rise to a claim are relevant. And of the places where the events have

taken place, only those locations hosting a substantial part of the events are to be considered.”

Fedele v. Harris, 18 F. Supp. 3d 309, 317 (E.D.N.Y. 2014) (quoting Jenkins Brick Co. v. Bremer,

321 F.3d 1366, 1371 [11th Cir. 2003]).

       In this case, the Southern District of New York satisfies the statutory requirements of 28

U.S.C. 1391(b)(2).20 Defendant Nicklin resides in Newburgh, New York, which is located within




       20
                Based on the current record, the Court cannot conclude that a substantial part of
the events giving rise to this action occurred within the Northern District of New York. Multiple
courts have found that “venue determinations based solely on the location of the harm is contrary
to Congress’s intent in drafting section 1391(b) and the Second Circuit’s directive that the venue
analysis should focus on the relevant activities of the defendants.” Fedele v. Harris, 18 F. Supp.
3d 309, 318 (E.D.N.Y. 2014) (quoting Cold Spring Harbor Lab. v. Ropes & Gray LLP, 762 F.
Supp. 2d 543, 548 [E.D.N.Y. 2011]); Daniel v. Am. Bd. of Emergency Med., 428 F.3d 408, 432
(2d Cir. 2005). Based on the record currently before the Court, Plaintiff’s sole connection to the
Northern District of New York is that C.L. King’s principal place of business is located in
Albany, New York. (Dkt. No. 1-1, at ¶ 11.) Neither Defendant Riverlife nor Plaintiff has shown
that a substantial part of the events or omissions giving rise to the claims occurred in the
Northern District. Accordingly, the Northern District of New York should not be the venue of the
action under 28 U.S.C. § 1391(b)(2).

                                                 21
the Southern District of New York.21 C.L. King secured an arbitration award against Defendant

Nicklin, and the Hon. Eileen Bransten confirmed the award in the Supreme Court of the State of

New York, County of New York, by entering a judgment against Defendant Nicklin.22 (Dkt. No.

1-1, at ¶¶ 3-4.) Moreover, the Complaint also asserts that Defendants Gorguze and Multi-Pack

fraudulently entered into a settlement agreement with Defendant Nicklin in an attempt to satisfy a

partial judgment against Defendant Nicklin while he was a party to an active arbitration initiated

against him by C.L. King. (Dkt. 1-1, at ¶¶ 35, 50.) The Court further notes that the settlement

agreement between Defendants Nicklin and Gorguze contains a forum selection clause that

explicitly assents to the “exclusive jurisdiction of the state or federal courts located in” the

County of New York, State of New York.23 (Dkt. No. 42-2, at ¶ 18.) Furthermore, Plaintiff has

consented to the transfer of venue to the Southern District of New York. (Dkt. No. 39.)

Therefore, the Court finds that Defendant Riverlife has established by clear and convincing

evidence that a substantial part of the material events or omissions giving rise to Plaintiff’s

claims occurred within the Southern District of New York.

       Accordingly, the Court concludes that the immediate action could have been originally



       21
                A court may take judicial notice at “any stage of the proceeding,” of any fact “that
is not subject to reasonable dispute because” it “can be accurately and readily determined from
sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b)(2), (d).
Accordingly, the Court takes judicial notice that Newburgh, New York, is located within Orange
County, New York, and that Orange County is one of the counties located within the Southern
District of New York.
       22
                For the reasons stated above in note 21 of this Decision and Order, the Court takes
judicial notice that the County of New York is located within the Southern District of New York.
       23
                The settlement agreement also assents to jurisdiction in the state or federal courts
located in the County of San Diego, California. (Dkt. No. 42-2, at ¶ 18.)

                                                  22
brought in the Southern District of New York.

               2.      Whether the Balance of Convenience and Justice Favors Transfer

       Courts in the Second Circuit consider the following non-exclusive list of factors when

determining whether transfer is warranted:

           (1) the convenience of the witnesses and the availability of process to
           compel the attendance of unwilling witnesses; (2) the convenience of the
           parties; (3) the location of relevant documents and the relative ease of
           access to sources of proof; (4) the locus of operative facts; (5) the relative
           means of the parties; (6) the comparative familiarity of each district with
           the governing law; (7) the weight accorded to the plaintiff’s choice of
           forum; and (8) judicial economy and the interests of justice.

Bank of Am., N.A. v. Wilmington Trust FSB, 943 F. Supp. 2d 417, 426 (S.D.N.Y. 2013). “No

individual factor is determinative and a court has discretion to weigh each factor to reach a fair

result.” Rescuecom Corp. v. Chumley, 522 F. Supp. 2d 429, 449 (N.D.N.Y. 2007) (Scullin, J.)

(quoting Flaherty, 2002 WL 1891212, at *4). When deciding whether to dismiss or transfer a

case with improper venue, “the Court takes into account the ultimate goal of the ‘expeditions and

orderly adjudication of cases and controversies on their merits.’” Fedele, 18 F. Supp. 3d at 319.

                       a.      Convenience of Witnesses and Parties

       “Convenience of both the party and non-party witnesses is probably the single-most

important factor in the analysis of whether transfer should be granted.” Mazuma Holding Corp.

v. Bethke, 1 F. Supp. 3d 6, 29-30 (E.D.N.Y. 2014) (quoting Fuji Photo Film Co., Ltd. v. Lexar

Media, Inc., 415 F. Supp. 2d 370, 373 [S.D.N.Y. 2006]). “The convenience of the parties favors

transfer when transfer would increase convenience to the moving party without generally

increasing the inconvenience to the non-movant.” Liberty Mut. Ins. Co., v. Fairbanks Co., 17 F.

Supp. 3d 385, 397 (S.D.N.Y. 2014) (citing Royal Ins. Co., v. Tower Records, Inc., 02-CV-2612,


                                                 23
2002 WL 31385815, at *6 [S.D.N.Y. Oct. 22, 2002]). However, “[t]he parties’ convenience

becomes a neutral factor in the transfer analysis if transferring venue would merely shift the

inconvenience to the other party.” Liberty Mut. Ins. Co., 17 F. Supp. 3d at 399 (quoting AIG Fin.

Prods. Corp. v. Public Util. Dist. No. 1 of Snohomish Cty., Wash., 675 F. Supp. 2d 354, 370

[S.D.N.Y. 2009]).

       In this case, the convenience of the witnesses and parties weigh strongly in favor of

transferring venue to the Southern District of New York. In support of her opposition, Defendant

Gorguze argues that three of the four Defendants are out-of-state residents; however, this

argument is misleading. Although domicile is usually the best measure of convenience of the

forum, Defendant Riverlife is the alleged “alter ego” of Defendant Nicklin, who resides within

the Southern District of New York. Maldonado-Padilla v. Holder, 651 F.3d 325, 328 (2d Cir.

2011); (Dkt. No. 30-1, at 3.) Additionally, Plaintiff is domiciled within the Southern District of

New York, and has also consented to Defendant Riverlife’s motion to transfer venue. Kahane v.

Carlson, 527 F.2d 492, 393 (2d Cir. 1975); see Carey v. Crescenzi, 923 F.2d 18, 21 (2d Cir.

1991) (a party’s “bald assertion, completely unsupported by evidence [does] not satisfy [its]

burden”); (Dkt. No. 39.) Although Defendant Gorguze (in both her individual capacity and as

Trustee of the Lynn. E. Gorguze Separate Property Trust and the Vincent & Gloria Gorguze

Trust) is a resident of California, she fails to identify how transferring venue to the Southern

District of New York would increase the inconvenience to both herself as well as Defendant

Multi-Pack. Instead, Defendant Gorguze attempts to prioritize her domicile as compared to

Plaintiff and the remaining Defendants. (Dkt. No. 40, at 11.)

       Defendant Gorguze also argues that most of the relevant witnesses reside outside New


                                                 24
York State.24 (Dkt. No. 41, at ¶¶ 4-5.) However, Defendant Gorguze identifies herself (in both

her individual and Trustee capacity) and Defendant Multi-Pack as witnesses who would be

inconvenienced by transferring venue to the Southern District of New York. (Dkt. No. 40, at 11

n.5.) As previously discussed, Defendant Gorguze fails to identify anything other than the

purported domicile to establish inconvenience to the witnesses.

        Therefore, based on the reasons above, the convenience of the parties and witnesses

factors weigh in favor of transferring venue to the Southern District of New York.

                        b.    Locus of Operative Facts

        Courts look to the “‘site of the events from which the claim arises.’” AIG Fin. Prods.

Corp., 675 F. Supp. 2d at 370 (quoting 800-Flowers, Inc. v. Intercontinental Florist, Inc., 860 F.

Supp. 128, 134 [S.D.N.Y. 1994]). “Misrepresentations and omissions are deemed to ‘occur’ in

the district where they are transmitted or withheld, not where they are received.” Mazuma

Holding Corp., 1 F. Supp. 3d at 31 (quoting Purcell Graham, Inc. v. National Bank of Detroit,

93-CV-8786, 1994 WL 584550, at *4 [S.D.N.Y. Oct. 24, 1994]) (finding transfer of venue

appropriate where material acts and omissions underlying plaintiff’s complaint occurred in

transferee district).

        As previously discussed above in Part III.B.1.b of this Decision and Order, a substantial



        24
               Defendant Gorguze cites to Henderson Enterprises Group, Inc. (“Henderson” and
Tank Holdings (“Tank”) as witnesses whose securities are involved in the allegedly fraudulent
transaction. (Dkt. No. 41, at ¶ 5 [Weiner Affidavit].) However, the same document swears that
the fraudulent conveyances asserted in the Complaint derive from a settlement agreement
executed by Defendants Nicklin, Riverlife, and Gorguze on July 13, 2015, and fails to
demonstrate how Henderson or Tank were involved in the conveyance itself. (Dkt. No. 41, at ¶
4.) Therefore, neither Henderson nor Tank is considered a witness for the purpose of this
motion.

                                                25
part of the events giving rise to C.L. King’s Complaint took place within the Southern District of

New York. The Court only adds that C.L. King originally sought to confirm the arbitration

award in a state court located within the Southern District of New York, despite being residents

of Albany County, New York. Accordingly, the Court finds that the “locus of operative facts”

weighs strongly in favor of transferring venue to the Southern District of New York.

                          c.   Weight Accorded to Plaintiff’s Choice of Forum

       “The Second Circuit has consistently held that ‘a plaintiff’s choice of forum is

presumptively entitled to substantial deference.’” AIG Fin. Prods. Corp., 675 F. Supp. 2d at 368

(quoting Atlantic Recording Corp. v. Project Playlist, Inc., 603 F. Supp. 2d 690, 698 [S.D.N.Y.

2009]). This is especially true when ‘there is a material connection between the forum state and

the underlying events.’” Liberty Mut. Ins. Co., 17 F. Supp. 3d at 399 (quoting Accantia Grp.

Holdings v. Food Market Merchandising, Inc., 908 F. Supp. 2d 439, 441-42 [S.D.N.Y. 2012]).

However, that deference is reduced where the plaintiff’s choice of forum is not its home forum.

Mazuma Holding Corp., 1 F. Supp. 3d at 29.

       In this case, C.L. King’s original choice of forum does not weigh either for or against

transfer because C.L. King is no longer a party to this action. Pursuant to 11 U.S.C. § 544,

Plaintiff, as the appointed bankruptcy trustee, divested C.L. King of standing to recover allegedly

fraudulent conveyances. See In re Tribune Co. Fraudulent Conveyance Litig., 818 F.3d 98, 111,

114 (2d Cir. 2016) (“All the caselaw agrees that the trustee et al.’s powers under section 544 are

exclusive . . . .”). Therefore, C.L. King’s choice of forum does not weigh either for or against

transfer because the plaintiff in the immediate action did not have the opportunity to choose

where to file his case.


                                                26
                        d.      Judicial Economy and the Interests of Justice

        “Trial efficiency and the interest of justice are important factors in a . . . transfer [of

venue] analysis, and may be determinative in a particular case.” Liberty Mut. Ins. Co., 17 F.

Supp. 3d at 397 (citing Tucker Anthony, Inc. v. Bankers Trust Co., 93-CV-0257, 1994 WL 9683,

at *8 [S.D.N.Y. Jan. 10, 1994]). “One factor traditionally considered in deciding whether a

transfer is warranted in the ‘interest of justice’ is whether related litigation can be consolidated

by transference to a single forum.” Id. (quoting Tucker Anthony, Inc., 2014 WL 9683 at *8).

There “is a strong policy favoring the litigation of related claims in the same tribunal in order that

pretrial discovery can be conducted more efficiently, duplicitous litigation can be avoided,

thereby saving time and expense for both parties and witnesses, and inconsistent results can be

avoided.” Id. (quoting Wyndham Assocs. v. Bintliff, 398 F.2d 614, 619 [2d Cir. 1968]).

        In this case, judicial economy and the interests of justice weigh in favor of transferring

venue to the Southern District of New York. First, Defendant Nicklin’s Chapter 7 bankruptcy

action was filed in the Southern District of New York’s Bankruptcy Court. Second, there are

seven other actions related to this action, all of which were consented to be transferred to the

Southern District of New York.25 Moreover, both parties argued that this action was “related” to

Defendant Nicklin’s bankruptcy action. Therefore, it follows that this action is related to each of

the other eight actions currently venued in the Southern District. The Court concludes that

transferring this action will further the interests of justice by limiting duplicitous litigation and

eliminating the potential for inconsistent results from separate jurisdictions.



        25
              (Dkt. Nos.1-19-cv-0229, 1-19-cv-0234, 1-19-cv-0243, 1-19-cv-0244, 1-19-cv-
0245, 1-19-cv-0248, and 1-19-cv-0250.)

                                                   27
       In sum, the first, second, fourth, and eighth factors weigh strongly in favor of transferring

venue while the third, fifth, sixth, and seventh factors are neutral.26 Balancing these factors, the

Court finds that transfer of venue to the Southern District of New York is appropriate under 28

U.S.C. § 1391(b) and 28 U.S.C. §1406(a).

       Therefore, the Court concludes that, in the interests of justice, this action is to be

transferred to the Southern District of New York.

       ACCORDINGLY, it is

       ORDERED that Defendant Gorguze’s motion to remand this action to state court (Dkt.

No. 25) is DENIED; and it is further

       ORDERED that Defendant Riverlife’s motion to transfer venue to the Southern District

of New York (Dkt. No. 30) is GRANTED.

Dated: January 13, 2020
       Syracuse, NY




       26
                The Court notes that the following factors were not analyzed by any party: (3) the
“location of relevant documents and the relative ease of access to sources of proof” factor, (5) the
“relative means of the party” factor, and (6) the “comparative familiarity of each district with the
governing law” factor. Accordingly, the Court finds that each of the above factors neither weigh
for nor against the transfer of venue.

                                                 28
